Citation Nr: 1544467	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-30 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than August 11, 2008, for a total disability rating based on individual unemployability due to service-connected disability or disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran had active military service from June 1962 until February 1964.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In an October 2013 decision, the Board adjudicated an appeal as to entitlement to an effective date earlier than June 17, 2011 for entitlement to a TDIU by granting the TDIU effective August 11, 2008, as requested by the Veteran at that time.  This fact was fundamental in the undersigned's determination in this case. 

The finding above was based on a hearing before the undersigned where the following statements were made by the Veteran, under oath:

REPRESENTATIVE:  Right.  That's pretty much the argument when it comes to the [effective date earlier for TDIU].  It's just the fact that the medical evidence was in there stating that he was permanently and totally disabled, and we can't figure out why it was dismissed.  And there was no reference as to why it was dismissed in any of the rating decisions.

CHAIRMAN:  If I did grant it August 11, 2008, would there be any contention of individual unemployability prior to that time?  I mean, would that be -- would that satisfy the Veteran?

REPRESENTATIVE:   That's up to you [the Veteran], sir.  Would that satisfy you?

VETERAN:  Yes.

REPRESENTATIVE:  Yeah, absolutely.  Yes.

CHAIRMAN:  Okay, just making sure.  Okay.  Thank you.  If you'd like to proceed on the next issue.
TDIU was granted to August 11, 2008 by the Board.

It appears the Veteran's new attorney appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court), notwithstanding the above.
 
The Veteran's new attorney did not cite, or address, the statement of the Veteran at his hearing in his brief to the Court.

The attorney representing the VA before the Court did not cite, or address, the statement of the Veteran at his hearing in the brief to the Court.  Parts of the written brief to the Court are not germane to the issues before the Court (see page 6 of the VA written brief).

As a result the Court did not cite, or address, the statement of the Veteran at hearing before the Board.  

Such particulars must be considered in the adjudication of this case by the undersigned. 

The Court set aside that part of the Board's October 2013 decision that addressed TDIU and remanded the matter for further proceedings consistent with the Court's decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA received a claim of entitlement to service connection for a right knee disability on October 21, 2005.

2.  To avoid further litigation in this matter, the Veteran's service connected disability of the right lower extremity has rendered him unable to secure and follow a substantially gainful occupation by October 21, 2005.  


CONCLUSION OF LAW

The criteria for a TDIU have been met as of October 21, 2005.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the June 2007 decision on appeal, the RO reopened a previously denied claim of entitlement to service connection for a right knee disability and granted service connection for residuals of a right knee injury with advanced degenerative arthritis.  It assigned an initial 30 percent rating, effective October 21, 2005, the date that the Veteran filed his most recent claim to reopen the previously denied claim.  

The Veteran appealed the initial rating assigned for the right knee disability.  In a March 2008 rating decision, the RO granted additional disability ratings for the Veteran's lower extremity.  It described these as grants of service connection for instability of the right knee as secondary to the service-connected disability of residuals, right knee injury with advanced degenerative arthritis, and service connection for moderate impairment of the quadriceps muscle.  It assigned a separate initial 30 percent disability rating for the instability and a separate initial 10 percent rating for the muscle impairment, both effective October 21, 2005.  

In July 2008, the RO received a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability dated in June 2008.  The Veteran indicated that his right knee disabilty prevented him from securing and following any substantially gainful occupation.  

On that Form 21-8940, the Veteran indicated that he last worked full time in May 2001 and that he became too disabled to work in June 2001.  He indicated that he was employed from September 2005 to June 2008 in quality control investigation, worked 20 hours per week, during which time he lost approximately 4 months from illness, and that the highest gross earnings per month were approximately $700.  He indicated that he worked as an adjunct instructor from August 2007 to December 2007, lost no time due to illness, and his highest gross earnings were approximately $400 per month.   He indicated that he had four years of college.  

In a December 2011 rating decision, the RO granted a TDIU based on impairment due to the right knee/right quadriceps disability (considered one disability for TDIU purposes as explained below) and assigned an effective date of June 17, 2011.  

As noted above, during the April 2013 hearing before the undersigned, the Veteran's representative at that time stated as follows:  "Well, the Veteran is contending, and I tend to agree with him, that it should actually go back to August 11, 2008, because of the fact that in the file, there is a letter from a doctor from the Orthopedics of Indiana."  Aril 2013 Board Hearing Transcript (T.) at 6.  The representative then stated that "this appeal all stems back to 2008, back to June 20, 2008, is when he originally filed."  Id at 7.  

The following exchange then took place between the undersigned, the Veteran's representative, and the Veteran, under oath.  

Undersigned:  If I did grant it August 11, 2008, would there be any contention of individual unemployability prior to that time?  I mean, would that be -- would that satisfy the Veteran?

Representative:  That's up to you [the Veteran], sir.  Would that satisfy you?

Veteran:  Yes.

Representative:  Yeah, absolutely.  Yes.

Undersigned:  Okay, just making sure.  Okay.  Thank you.  If you'd like to proceed on the next issue.

As noted above, in the October 2013 decision, the Board granted the TDIU effective August 11, 2008.  The Board noted in the decision that the Veteran requested an effective date of August 11, 2011.  

In AB v. Brown, the Court held that "where, as here, there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating for the service connected condition, the RO and BVA are required to consider entitlement to all available ratings for that condition."  6 Vet. App. 35, 39 (1993).  The Court stated that it "does not here hold that a claimant may never limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law."  Id.  The Court cited Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) for "where . . . the claimant expressly indicates an intent that adjudication of certain claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative."  Id.

The question in this case, unaddressed by the Court for reasons noted above, is had the Veteran in this case clearly expressed intent to limit the appeal to the effective date requested at hearing, before the undersigned:  August 11, 2008.  It is the undersigned view that he clearly did.  However, the Board cannot ignore the actions of the Court and the actions of the parties in this case. 

In any event, in Rice v. Shinseki, the Court explained that a request for a TDIU is not always a separate claim, as follows:  

A request for TDIU, whether expressly raised by the veteran or reasonable raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, whether aa part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for an increased rating.  

22 Vet. App. 447, 453-54 (2009).  

Referring to an appeal of a disability rating as a rating issue or an effective date issue is often a matter of choice.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (explaining that separate ratings may be assigned for separate periods of time, based on the facts found).  Therefore, whether referred to as an effective date issue or a disability ratings issue, the claimant may limit the benefit sought to less than the maximum.  

During the hearing, the Veteran clearly and unambiguously limited his appeal as to less than the maximum rating for the period prior to August 11, 2008.  The only argument was entitlement to an effective date of TDIU to August 11, 2008.  The Board granted the benefit sought in full, as requested, in the October 2013 decision.  

The Veteran appealed the October 2013 Board's decision to the Court, including to the extent that the Board did not grant (i.e., denied) an effective date earlier than August 11, 2008 for grant of the TDIU, notwithstanding the above.

In the October 28, 2014 decision, the Court set aside that part of the Board's October 2013 decision that addressed TDIU and remanded the matter for further proceedings consistent with the Court's decision.  

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b).  

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Marginal employment shall not be considered substantially gainful employment. For purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.  

It is noted that the U.S. Census Bureau poverty threshold for one person under 65 years of age was $10, 160 in 2005.

There are three determinations that the Board must make to determine the proper effective date.  First, the date that VA received the Veteran's claim.  Second, the date that the percentage requirements for § 4.16(a) were met.  Third, the date that the Veteran's service connected disability or disabilities rendered him unable to secure and follow a substantially gainful occupation; i.e., the date that his service-connected disabilities or disability rendered him unemployable.  

Unless specifically provided otherwise in chapter 51 of Title 38 of the U.S. Code, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

This statutory provisions are implemented by regulation at 38 C.F.R. § 3.400.  The general part of the regulation provides that except as provided otherwise, the effective date of an evaluation and award of compensation or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

In an August 2015 letter, the Veteran's representative argues that the effective date should be October 21, 2005.  He contends that the schedular requirements for TDIU are met as of October 21, 2005 and that the record shows that the Veteran was unemployable due to his service-connected knee disability, which is to be considered one disability for TDIU purposes, since that date.  The representative acknowledges that the Veteran did not specify that he was seeking a TDIU on that date but contends that because he raised entitlement to TDIU during the pendency of a claim for an increased rating for the knee disability, the date of claim is the date of claim for the increase under Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Rice determination did not exist in 2005.  In any event, it is important for the Veteran to understand that the question of whether the Veteran was working at a particular point is simply one issue the Board must address.  Other questions include, but are not limited to, whether the Veteran filed a claim for TDIU and whether he could not work as the result of his service connected disabilities, or whether he was service connected for the problem at the time he could not work, or whether it was his nonservice connected problems that did not allow him to work, or simply that he could work, but could not find work.  The law regarding effective dates for TDIU is complex, which is why the undersigned attempted to clearly communicate with the Veteran at his hearing in order to insure that this issue was fully considered, expediting the Board's decision in order, it was hoped, to fully settle the case.   

As noted above, the Board cannot ignore the facts of this case and that further litigation of this many issues, notwithstanding the Veteran's own discounted statements, would, based on a review of actions above, lead to more delays.  The Board makes every effort to fully adjudicated cases to avoid needless litigation and, more importantly, endless delays for Veterans. 

To this end, and in light of the facts above, the Board finds that the October 21, 2005 is the date of claim for this case, consistent with Rice v. Shinseki.  It also agrees that Veteran has one disability for TDIU purposes as all of his ratings involve the right lower extremity.  The percentage requirements of 38 C.F.R. § 4.16(a) are met from October 21, 2005 because the combined rating is 60 percent for the right lower extremity.  

As to whether he was unemployable solely due to his service connected disability as of October 21, 2005, the Board finds the evidence in equipoise.  

There are several treatment records with different estimated percentages of disability, none of which specifically address employability and none of which tend to show that the percentage is related to the requirements of 38 U.S.C.A. § 4.16.  In the 2014 decision, the Court pointed to an August 2007 opinion of a VA practitioner.  That opinion is merely a statement in a list under a heading for assessment and/or plan.  It includes "he has significant disability secondary to his right knee" and "[c]urrently he is 100% disabled."  Similar "opinions" are found earlier.  For example, in April 2007 a VA practitioner stated that the Veteran was "90% disabled," in September 2006 a VA practitioner stated that "currently he is approximately 80% disabled" which appears to be a repetition of the same statement in a November 2005 VA treatment record, and in November 2005, a private orthopedic surgeon included a statement in the context of his right knee as being 45% for a permanent partial impairment rating.  None of these statements include any supporting rationale and according the Court's guidance would be afforded no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (stating "[n]either a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

It is important for the Veteran to understand that not all evidence in this case supports the Board prior decision, let alone the current decision. 

The Board does not find any of these statements to be favorable or unfavorable as to whether the Veteran was unemployable due to service-connected disability because the statements are no more than estimations without any supporting rationale and are not in contexts in which the estimations were a primary focus.  Some, in fact, suggest that the Veteran can work.    

For example, on a form completed in February 2008, the Veteran's former employer indicated that the he was terminated due to a reduction in force, providing factual evidence against this claim.  However, the Veteran submitted a list of time missed from work showing 30.45 hours lost in 2008 through August, and stated that he was terminated for missing too much work for VA appointments and pain in his knees.

In January 2008 a doctor at the private orthopedic practice that treated the Veteran stated that his knee disability had gotten worse and, "[a]t the present time he is 100 percent disabled.  He has to walk with a support at all times and he needs to have a total knee done on this right side.  As far as I am concerned at the present time he has 100 percent impairment of this leg which could be improved with a total knee."  

Taking all of this evidence together, and in light of the facts of this case following the Board's grant of this claim, and to avoid further litigation, the Board is left with reasonable doubt as to whether the Veteran was unable to secure and follow a substantially gainful occupation because of his service-connected right lower extremity disabilty as of the date of his claim, October 21, 2005.  The Board resolves this reasonable doubt in the Veteran's favor and concludes that the appropriate effective date for grant of a TDIU is the date of claim, October 21, 2005.  

Here, the Veteran's representative, who is an attorney, has specifically identified the effective date sought as October 21, 2005.  Thus, the Board in the instant decision appears to have granted the benefit sought in full.  

However, the Veteran clearly limited his appeal of the effective date to August 11, 2008 during the hearing before the undersigned, during which he was represented by a different representative.  Notwithstanding, this attorney appears to have appealed that determination to the Court.  Therefore, the statements of the new representative that this now resolves the issue must be considered by the undersigned with some uncertainty.     

Again, in order to avoid yet more proceedings, the Board will address why an effective date earlier than October 21, 2005 for grant of a TDIU is not warranted.  

In the October 2013 decision, the Board adjudicated the issues of whether an effective date earlier than October 21, 2005 was warranted for entitlement to service connection for a right knee injury with degenerative arthritis, for instability of the right knee, and for moderate impairment of the right leg quadriceps muscle, in other words the Board adjudicated the Veteran's appeal as to the effective date of service connection for all of his service connected disabilities, (or disability in the context of a TDIU).  The Board denied the appeal as to all of those issues.  

The Court recognized this in the October 2014 decision.  In a footnote, the Court stated that the Veteran did not raise any contentions of error regarding these matters and that the Court would therefore not review them.  The Board understands that the Court's jurisdiction to address those issues was not limited by the lack of contentions on the part of the appellant before the Court.  See Pederson v. McDonald, 27 Vet. App. 276, 283 (2015).  The Court did not affirm or vacate the Board's October 2013 decision as to those service connection effective date issues.  However, the Board has issued a final decision on those issues and the issues are not before it.  

The Veteran had no disability for which service connection had been established prior to October 21, 2005.  Therefore the earliest effective date available for any disability rating, including a TDIU, for a service connected disability can be no earlier than October 21, 2005.  There is no dispute as to the date that service connection was established for any disability.  Hence, an effective date for a TDIU earlier than October 21, 2005 is not available as a matter of law.  

The Board, it believes, has granted the appeal in full, as a matter of law.  Hence, no discussion explaining how VA has satisfied its duties to notify and assist the Veteran in substantiating his claim are necessary.  


ORDER

TDIU is granted for the period from October 21, 2005 through August 10, 2008, subject to the laws and regulations governing the disbursement of monetary benefits.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


